Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152816                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  STEVEN M. GURSTEN,                                                                                                  Justices
            Plaintiff,
  v                                                                 SC: 152816
                                                                    AGC: 0935-14
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered.
  Because the Attorney Grievance Commission did not sufficiently communicate the basis
  for its decision, we DIRECT it to provide a supplemental response, within 28 days of the
  date of this order, in support of its decision not to initiate formal proceedings in AGC File
  No. 0935-14. The explanation must reference the ABA Standards for Imposing Lawyer
  Sanctions and address the allegations that the respondent attorney altered law firm
  records to indicate that files were closed, when it appears that they were not, and that the
  respondent attorney continued to represent those particular clients after the law firm’s
  files were closed. The supplemental answer will be considered part of the AGC file and
  held confidential pursuant to MCR 9.126.

         The complaint for superintending control remains pending.

        MCCORMACK, J., did not participate because she may have independent
  knowledge regarding this case.

        BERNSTEIN, J., did not participate due to his prior relationship with the Sam
  Bernstein Law Firm.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2016
           a0615
                                                                               Clerk